Exhibit 10.10

KENSINGTON CAPITAL ACQUISITION CORP.

1400 Old Country Road, Suite 301

Westbury, New York 11590

September 1, 2020

Simon Boag

622 Mountain View Avenue

Mountain View, CA  94041

 

Re:

Services Agreement

Dear Simon:

This letter agreement by and between Kensington Capital Acquisition Corp. (the
“Company”) and Simon Boag (the “Provider”), will confirm our agreement that:

 

(i)

Commencing on the date the Company’s initial business combination (the “Business
Combination”) with QuantumScape Corporation (“QuantumScape”) is completed and
continuing until the first anniversary of the date thereof (the “Term”), the
Provider shall provide such administrative and other services as may be
reasonably requested by the Company in order to assist the Company in connection
with the post-closing integration of QuantumScape.  Such services will (without
limitation) include the provision of auto industry expertise and coordination of
access to the Company’s former directors. In exchange therefor, the Company
shall pay to the Provider the sum of $240,000 in advance, payable at or promptly
following completion of the Business Combination;

 

(ii)

In consideration of the foregoing payment, the Provider shall, and shall cause
his affiliates not to, directly or indirectly, engage or participate in, or
render services to (whether as owner, operator, member, stockholder, manager,
consultant, strategic partner, employee or otherwise) any business, product or
service engaged in any business competitive with the business proposed to be
conducted by QuantumScape as of the date hereof or at any time during the Term
(a “Competing Business”); provided, however, that the Provider will not be in
breach of this clause (ii) solely by reason of his ownership, together with that
of his affiliates, of 2% or less of a Competing Business’ voting capital stock
if (i) such Competing Business is publicly-traded and (ii) the Provider and his
affiliates do not control the operation or management of such Competing
Business;

 

(iii)

In the event the Provider shall fail to satisfy his obligations hereunder, the
Company shall be entitled to recoup from the Provider the amounts paid to him
hereunder;

 

(iv)

The Provider shall provide the services to the Company hereunder as an
independent contractor and, as such, the Provider shall be free to exercise his
own discretion and judgment in the performance of such services;



--------------------------------------------------------------------------------

 

 

(v)

The Company shall not withhold federal, state or local taxes with respect to the
compensation payable to the Provider hereunder, and the Provider shall bear sole
responsibility for the payment of all taxes due in connection with such
compensation; and  

 

(vi)

The Provider hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

Any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York that apply to
contracts made and performed entirely within such State.  The parties hereby
agree that any action arising out of this Agreement shall be brought in the
state or federal courts located in the City of New York, irrevocably submit to
the exclusive jurisdiction of any such court and waive any objection that such
party may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agree not to plead or claim the same.  EACH OF THE PARTIES IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE
ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

[Signature Page Follows]

2

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

By:

/s/ Justin Mirro

Name:

Justin Mirro

Title:

Chairman and Chief Executive Officer

 

Agreed:

 

/s/ Simon Boag

SIMON BOAG

 

[Signature Page to Services Agreement]

3

 